Citation Nr: 1514524	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  08-03 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected lumbar spine disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased disability rating for service-connected peripheral vascular disease of the right lower extremity, currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for chronic bronchitis, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to November 1978, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the May 2006 rating decision, the RO granted a 20 percent disability rating for peripheral vascular disease, effective February 18, 2006, denied service connection for chronic bronchitis.  In the June 2007 rating decision, the RO denied a disability rating in excess of 40 percent for a lumbar spine disability. 

In September 2011 and August 2013, the Board remanded the Veteran's claims for further evidentiary development.   As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Board has recharacterized the service-connected lumbar spine disability claim on appeal to more accurately reflect the nature and scope of the disability.


FINDINGS OF FACT

1.  Prior to November 2, 2014, the lumbar spine disability manifested by back pain and limitation of motion with forward flexion to 32 degrees.  There was no competent evidence of ankylosis of the thoracolumbar spine, or incapacitating episodes of intervertebral disc syndrome (IVDS) requiring prescribed bed rest.

2.  Since November 3, 2014, the lumbar spine disability has manifested by unfavorable ankylosis of the thoracolumbar spine.  There is no competent evidence of unfavorable ankylosis of the entire spine or incapacitating episodes of IVDS requiring prescribed bed rest.

3.  Since May 16, 2012, the Veteran has experienced moderate, right and left lower extremity radiculopathy secondary to the service-connected lumbar spine disability.

4.  The Veteran's erectile dysfunction is secondary to the service-connected lumbosacral spine disability.

5.  The Veteran's bladder dysfunction is secondary to the service-connected lumbosacral spine disability.

6.  The Veteran's bowel dysfunction is secondary to the service-connected lumbosacral spine disability.

7.  Throughout the appeal period, the service-connected peripheral vascular disease of the right lower extremity has manifested by symptoms that more closely approximate characteristic attacks that occur more than once a day, last an average of more than two hours each, respond poorly to treatment, and that restrict most routine daily activities.

8.  Chronic bronchitis, to include as due to Agent Orange exposure, did not have its clinical onset in service and is not otherwise related to active duty. 





CONCLUSIONS OF LAW

1.  Prior to November 2, 2014, the criteria for a rating in excess of 40 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

2.  From November 3, 2014, the criteria for a 50 percent rating, but no higher, for the service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

3.  From May 16, 2012, the criteria for a separate 20 percent rating for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5243-8520 (2014).

4.  From May 16, 2012, the criteria for a separate 20 percent rating for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5243-8520 (2014).

5.  The criteria for a separate rating for erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2014).   

6.  The criteria for a separate rating for bladder dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5243, note 1 (2014).

7.  The criteria for a separate rating for bowel dysfunction have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Code 5243, note 1 (2014).
8.  Throughout the appeal period, the criteria for a 100 percent rating for the service-connected peripheral vascular disease of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7119 (2014).

9.  Chronic bronchitis, to include as due to herbicide exposure, was not incurred or aggravated in service.  38 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.
Here, letters dated in August 2005, March 2006, and September 2006 complied with VA's duty to notify the Veteran with the increased rating and service connection claims.  In particular, the March 2006 and September 2006 letters informed the Veteran of the need for evidence of a worsening of his service-connected disabilities.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The Veteran was informed of the types of evidence that could substantiate his claims, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his service-connected disabilities and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  The Veteran was also provided with notice of how disability ratings and effective dates are determined in a letter dated March 2006.  As this letter was issued to the Veteran prior to the adjudication of his appeal in May 2006, no timing error with respect to VCAA notification occurred in the present appeal.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the March 2006 and September 2006 letters informed the Veteran should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Also, he was notified of his opportunity to provide medical and lay evidence relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (which also stipulates that the notice required by section 5103(a) need not be specific to the particular veteran's circumstances; that is, VA need not notify a veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular veteran's daily life).

Any timing defect is cured by the RO's subsequent readjudication of the Veteran's claims in the supplemental statement of the case (SSOC) dated in January 2008, January 2013, and November 2013.  Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of notification is required.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records.  Also, the Veteran has been afforded VA examinations in February 2006, October 2006, March 2007, May 2012, October 2013, and November 2014, as to the pending claims.  The VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Thus, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the Board finds that prior to November 2, 2014, the Veteran has been awarded a 40 percent rating for his service-connected lumbar spine disability and a 50 percent is granted herein, since November 3, 2014, date of a VA examination.  Throughout the entire appeal period, the vascular disease of the right lower extremity a 100 percent disability is granted herein.

A.  Lumbar Spine Disability

The Veteran seeks a rating in excess of 40 percent for his service-connected lumbar spine disability.  The Veteran's lumbar spine disability has been characterized as lumbar spine disability, including herniated nucleus pulposus, L4-5 with sciatica affecting the right hip and leg.  Additionally, the Veteran's lumbar spine disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (IVDS).  

The criteria for rating disabilities of the spine are listed under Diagnostic Codes 5235 to 5243.  The code for intervertebral disc syndrome (Diagnostic Code 5243), permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note 1.

Under the General Rating Formula for Diseases and Injuries of the Spine, the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Any associated neurological abnormalities including, but not limited to, bowel or bladder impairment are evaluated separately under the appropriate diagnostic code.  See Note 1, General Rating Formula for Disease and Injuries of the Spine, 38 C.F.R. § 4.71a.

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In August 2006, VA received the Veteran's claim for an increased rating.

The Veteran was afforded a VA examination in October 2006.  The Veteran reported recurrent lower back pain with weakness on right lower side and pain in his right hip and leg.  The Veteran also reported incapacitating episodes of varying in duration.   Further, he stated that during his military service a physician required bed rest, and a second VA physician recommended bed rest.  He also reported his inability to walk without pain and weakness, and that he cannot drive.  As to assistive devices, he reported using a scooter and wheelchair.  On physical examination, the Veteran had radiating pain on movement with muscle spasms.  There was no ankylosis of the thoracolumbar spine.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, or lack of endurance or incoordination after repetitive use.  The Veteran was diagnosed with IVDS and herniated nucleus pulposus L4-5.  As to the neurological abnormalities, the VA examiner opined that that the IVDS causes bowel, bladder, and erectile dysfunction.  Further, the Veteran requires daily padding for his bladder dysfunction. 

The Veteran was afforded a second VA examination in March 2007.  The Veteran reported back pain and stiffness.  He denied radiating pain to his lower extremities.  As to assistive devices, he reported using a scooter and a wheel chair.  He denied flare-ups and any incapacitating episodes within the past twelve months.  As to functional impact, he reported that he is not able to bathe and dress himself and that his wife helps him put on his shoes and socks.  He can cook foods that do not require standing and that he is able to carry groceries into his home on his scooter.  On physical examination, thoracolumbar spine range of motion included forward flexion to 32 degrees, with objective evidence of pain at 0 degrees.  The VA examiner noted that the Veteran was unable to stand independently; therefore, the VA examiner was unable to obtain range of motions for extension, left lateral flexion, right lateral flexion, left lateral rotation, and right lateral rotation.  The Veteran was diagnosed with IVDS.  There was no ankylosis of the thoracolumbar spine.  As to neurological abnormalities, the Veteran reported erection dysfunction since 1997and that bowel and bladder dysfunction causes him to wear a pad every day for urine leakage and stool leakage; however, he denied problems with incontinence of urine or stool.  The VA examiner opined that there is no evidence that the Veteran has bowel and bladder dysfunction "from the history that the [V]eteran gave and [it] is not one of his diagnoses on his problems listed in the VA CPRS system."

VA treatment records dated from February 2008 to August 2011 show complaints of low back pain.  The Veteran was treated with medication.  Treatment records also show that the Veteran was in use of an assistive device, a scooter and a wheelchair, due to his back pain and his inability to walk long distances.  

The Veteran was afforded a third VA examination in May 2012.  The Veteran reported constant back pain with occasional stiffness and sharp pain that caused bed rest for two to four days.  He described flare-ups lasting up to two to four days.  As to assistive devices, he reported using a wheelchair and a scooter.  On physical examination, the examiner was unable to assess the Veteran's thoracolumbar spine range of motion.  The VA examiner explained that the Veteran is wheelchair bound and that he declined range of motion examination due to his immobility and oxygen dependency.  The Veteran stated that any movement in his back results in acute exacerbations.  Muscle strength included: hip flexion that was found active movement against gravity and knee extension that was found active movement with gravity eliminated.  Ankle plantar flexion, ankle dorsiflexion, and great toe extension showed no abnormalities.  No muscle atrophy.  The Veteran was diagnosed with IVDS with no incapacitating episodes over the past twelve months and degenerative disc disease (DDD) and facet arthropathy of the thoracolumbar spine.  As to neurological abnormities, moderate radiculopathy and numbness of the right and left lower extremities of the sciatic nerve were noted.  Additionally, the Veteran was diagnosed with erectile, bowel, and bladder dysfunction.  As to the bowel dysfunction, he reported frequent bowel movements requiring padding.  As to the bladder dysfunction, he requires absorbent material which must be changed two to four times per day.  He also reported that bladder dysfunction causes increased urinary frequency.  The VA examiner opined that it is less likely than not that the Veteran's service connected lumbar spine disability causes his erectile dysfunction, bowel, and bladder dysfunction.  The VA examiner reasoned that the etiology of the Veteran's erectile dysfunction is multifactorial to include the Veteran's history of diabetes mellitus, respiratory failure on oxygen, morbid obesity, hyperlipidemia, and his age.  As to the bladder dysfunction, the Veteran has a history of urethral stricture which impacts the flow of urine out of the bladder, which can lead to a bladder dysfunction.  With regard to bowel dysfunction, the Veteran is immobile which makes it difficult to get to bathroom at the appropriate time.

The Veteran was afforded a fourth VA examination in September 2013.  The Veteran denied flare-ups of his thoracolumbar spine.  As to assistive devices, the Veteran reported using a wheelchair and scooter.  On physical examination, the examiner was unable to assess the Veteran's thoracolumbar spine range of motion.  The VA examiner explained that the Veteran was non-ambulatory due to morbid obesity.  The Veteran had diffuse back pain.  No symptoms of radiculopathy were noted.  There was no IVDS of the thoracolumbar spine.  As to ankylosis, the VA examiner opined, "there is no radiological evidence of ankylosis of the spine.  Although, [the V]eteran is non-ambulatory, he is able to bend forward while sitting in his scooter which rules out ankylosis."  The Veteran was diagnosed with DDD of the lumbar spine.  The VA examiner indicated no significant changes since last VA examination.  The examiner opined that the Veteran's lumbar spine disability did not impact his ability to work.  
The Veteran was afforded a fifth VA examination in November 2014.  The Veteran reported that his lumbar spine symptomatology had worsened, and that he was unable to button his clothing and walk.  He reported that flare-ups impact his ability to walk.  As to assistive devices, the Veteran reported using a wheelchair and a scooter.  On physical examination, the examiner was unable to evaluate the Veteran's thoracolumbar spine range of motion, "due to ankylosis."  There was localized tenderness to palpation for joints and/or soft tissue of the thoracolumbar spine.  There were no contributing factors of weakness, fatigability, incoordination, or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the thoracolumbar spine.  The Veteran denied muscle spasms.  All muscle strength was described as active movement against some resistance.  No muscle atrophy was found.  Moderate radiculopathy of the right lower extremity was noted.  The Veteran was diagnosed with IVDS, with no incapacitating episodes within the past twelve months, and herniated nucleus pulposus L4-5 with sciatica affecting right hip and leg.  The examiner noted that the Veteran's ability to work was impacted by his inability to walk or stand for more than a few minutes.  The examiner explained that the Veteran relies on a wheelchair for more than a few feet and is unable to do sedentary activities such as prolonged sitting due to massive edema in legs and neuropathic pain in legs and feet.

Prior to November 2, 2014, the next higher rating, 60 percent, have not been met.  The Veteran's VA treatment records and examination reports show that there was no objective medical evidence of bed rest.  The Board acknowledges that during the October 2006 VA examination, the Veteran reported that a VA physician recommend bed rest.  Pursuant to Diagnosis Code 5243, a physician must require bed rest.  The Board finds that there is no objective medical evidence showing that a physician required bed rest for a duration of six weeks.  Thus, in the absence of evidence indicating that bed rest was required for a total duration of at least 6 weeks during the past 12 months, the next higher rating, 60 percent, is not warranted on the basis of IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Alternatively, during this period of the appeal there is no evidence of ankylosis of the thoracolumbar spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 4.71a, Diagnostic Code 5243; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Indeed, the September 2013 VA examiner ruled out ankylosis of the thoracolumbar spine because the Veteran was able to bend over in his scooter.  In the absence of evidence indicating ankylosis of the thoracolumbar spine, the next higher rating, 50 percent, is not warranted under the General Rating Formula for Diseases and Injuries of the Spine Diagnostic Codes 5235 to 5243.

Additionally, a 100 percent is not warranted because there was no evidence indicating ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

From November 3, 2014, the criteria for the next higher rating, 50 percent, have been met.  During this period of the appeal, the service-connected lumbar spine disability was manifested by ankylosis of the thoracolumbar spine.  See id.   This is shown by the November 2014 VA examination report.  The Board recognizes that the November 2014 VA examiner did not indicate whether the Veteran's ankylosis was favorable or unfavorable.  However, the Veteran was unable to do range of motion testing for his lumbar spine.  Therefore, resolving in benefit of doubt in the veteran's favor, the Board finds unfavorable ankylosis. 

The criteria for the next higher rating, a 100 percent, have not been met.  The record is absent any lay or medical evidence of ankylosis of the entire spine.  Alternatively, the Veteran does not contend and the record does not show any order or directive from a doctor requiring bed rest of a total duration of at least 6 weeks during any 12 month period of the appeal.  

In sum, the preponderance of the evidence is against the claim for a rating in excess of 40 percent for service-connected lumbar spine disability prior to November 2, 2014; there is no doubt to be resolved; and a higher initial rating is not warranted for that period.  The evidence supports a 50 percent rating, but no higher, from November 3, 2014.  It was during the November 3, 2014, VA examination that it was first factually ascertainable that the increase in severity had occurred for the Veteran's disability.  Thus, the staged rating as set forth is appropriate.
With respect to the provisions of 38 C.F.R. §§ 4.40 and 4.45, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United States Court of Appeals for Veterans Claims (Court) determined that, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  In the instant case, prior to November 2, 2014, the Veteran is receiving the maximum rating allowable under the current General Rating Formula for Diseases and Injuries of the Spine, absent ankylosis.  From November 3, 2014, the Veteran is receiving a disability rating based on ankylosis of his thoracolumbar spine.  Accordingly, 38 C.F.R. § 4.40 and § 4.45 are not for consideration for the appeal period.

The Board has also considered whether an increased rating is warranted due to neurological manifestations of the Veteran's lumbar spine disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The evidence supports separate ratings for the right and left lower extremity radiculopathy, and bladder, bowel, and erectile dysfunction.  

Under Diagnostic Code 8520, mild incomplete paralysis warrants a 10 percent rating while moderate incomplete paralysis of the sciatic nerve warrants a 20 percent rating.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted for severe incomplete paralysis.  A 100 percent is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124A (2014). 

As to the radiculopathy, the May 2012 VA examination report shows neurological abnormalities involving the sciatic nerve due to the Veteran's service-connected lumbar spine disability.  Radiculopathy of the right and left lower extremity was moderate.  The November 2014 VA examination report shows neurological abnormalities involving the sciatic nerve due to the Veteran's service-connected lumbar spine disability.  Radiculopathy of the right and left lower extremity was moderate.  

Accordingly, the most probative evidence on this matter is the May 2012 and November 2014 VA examination reports, which reflect that separate 20 percent ratings for radiculopathy of the left and right lower extremities are warranted.  This is so effective May 2012, as the examination is the first instance it is factually ascertainable that this neurological abnormality is objectively shown.  Prior to that date, including the October 2006 and March 2007 VA examination reports, the evidence did not show radiculopathy in the left or right lower extremities.  Separate ratings higher than 20 percent are not warranted, as the evidence does not reflect moderately severe or severe incomplete paralysis, or even complete paralysis of the affected nerve.

As to the remaining neurological symptoms, a review of the record reveals evidence of erectile, bowel, and bladder dysfunction.  Specifically, at the October 2006 VA examination, the examiner indicated that the Veteran's erectile, bowel, and bladder dysfunctions are due to the Veteran's service-connected lumbar spine disability.  However, the March 2007 and May 2012 VA examiners opined that the Veteran's erectile, bowel, and bladder dysfunction was not solely related to his lumbar spine disability.  However, resolving all reasonable doubt in favor of the Veteran, the Board finds the evidence supports a separate disability rating for erectile, bowel, and bladder dysfunction as secondary to the service-connected lumbar spine disability.

B.  Peripheral Vascular Disease of the Right Lower Extremity

The Veteran seeks a rating in excess of 20 percent for his service-connected peripheral vascular disease of the right lower extremity.  The Veteran is currently assigned a 20 percent rating under Diagnostic Code 7114, which is characterized as arteriosclerosis obliterans.  38 C.F.R. § 4.104 (2014).

The Board notes that VA may consider other analogous rating criteria if warranted under the facts and circumstances of a case.  See 38 C.F.R. § 4.20 (2014).  Specifically, evaluation of a service-connected disability in accordance with schedular criteria that closely pertains to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  Id.  Therefore, the Board has considered the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Thus, in evaluating this case, the Board considered whether the Veteran's peripheral vascular disease may be rated under other comparable diagnostic that would more appropriately reflect the Veteran's current symptomology.  

Under Diagnostic Code 7114, the current 20 percent rating is warranted when the peripheral vascular disease is manifested by claudication on walking more than 100 yards, and; diminished peripheral pulses or an ABI of 0.9 or less.  The next higher rating, 40 percent, is warranted when there is claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ABI of 0.7 or less.  A 60 percent rating is warranted when there is claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ABI of 0.5 or less.  The ABI is the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure.  The normal index is 1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7114, Note 1.  

Under Diagnostic Code 7119, a 10 percent rating for erythromelalgia is warranted for characteristic attacks that occur less than daily but at least three times a week and that respond to treatment.  A 30 percent rating is appropriate for characteristic attacks that occur daily or more often but that respond to treatment.  A 60 percent rating is warranted for characteristic attacks that occur more than once a day, 
last an average of more than two hours each, and respond poorly to treatment, but that do not restrict most routine daily activities.  A 100 percent rating is warranted for characteristic attacks that occur more than once a day, last an average of more than two hours each, respond poorly to treatment, and that restrict most routine daily activities.  38 C.F.R. § 4.104, Diagnostic Code 7119.
In July 2005, VA received the Veteran's claim for an increased rating.
The Veteran was afforded a VA examination in February 2006.  Upon examination, the Veteran had intermittent claudication after walking five yards on level ground at two miles per hour.  There was calf pain at rest and persistent coldness of the extremities.  An ABI testing was found to be .92 on the right extremity.  The Veteran was diagnosed with peripheral arterial disease.  The VA examiner stated that the peripheral arterial disease is a complication of the Veteran's diabetes.  

A March 2010 private treatment record reveals that the Veteran underwent an abdominal aortic aneurysm surgery. 

A January 2011 private vascular report shows an ABI testing that was 1.11 on the right extremity.  The specialist reported that there was no significant drop in the ABI with exercise and consistent with normal peripheral artery perfusion.  The Veteran completed the test without significant leg pain.  

The Veteran was afforded a second VA examination in May 2012.  Upon examination, persistent coldness, ischemic limb pain at rest of the right extremity were found.  Trophic changes of the right and left extremities were noted.  ABI testing was not performed.  The Veteran was diagnosed with peripheral vascular disease.  The examiner indicated that the Veteran's bilateral lower leg discoloration was related to his peripheral vascular disease of the right lower extremity.  His varicosity motor strength was found 4/5 upon flexion.  The examiner noted there was no break in skin integrity, ulceration blister, or edema.  The examiner indicated that the Veteran's vascular condition did not affect his ability to work.  

The Veteran was afforded a third VA examination in September 2013.  Upon examination, persistent coldness, ischemic limb pain at rest of the right extremity were found.  Trophic changes of the right and left extremity were noted.  ABI testing was found to be 1.27 on the right extremity.  The VA examiner diagnosed the Veteran with chronic venous insufficiency.  The VA examiner stated that the Veteran was not ambulatory due to morbid obesity.  There was no evidence of  peripheral vascular disease based upon two consecutive ABI testing.  ABI is used to test peripheral artery disease.  The VA examiner opined that the Veteran's persistent coldness, ischemic limb pain at rest, and trophic changes were not related to the Veteran's peripheral vascular disease.

The Veteran was afforded a fourth VA examination in November 2014.  The Veteran reported that his peripheral vascular disease has made it difficult to walk more than a few feet.  Upon examination, claudication on walking less than twenty yards on a level grade at two miles per hour were found with diminished peripheral pulses and trophic changes of the right extremity were found.  He had no current aortic aneurysm.  The Veteran was diagnosed with varicose veins, peripheral vascular disease, and erythromelalgia.  The VA examiner indicated that the Veteran's erythromelalgia restricted most routine activities and caused redness to his lower extremities.  The VA examiner's report shows that erythromelalgia is characterized by symptoms of burning pain and redness in the hand feet, with increased skin temperatures.  The VA examiner indicated that the varicose veins caused aches and fatigue in the Veteran's leg after prolonged standing or walking.  Furthermore, asymptomatic visible varicose veins, persistent edema, persistent subcutaneous induration, massive board-like edema, and constant pain at rest in the right lower extremity were found.  The VA examiner opined that the Veteran's vascular condition impacts his ability to work to the extent that he is unable to do physical activity, such as prolonged standing or walking, due to lower extremity pain and edema.

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Board finds that the Veteran's disability picture is more accurately depicted under Diagnostic Code 7119, which is characterized as erythromelalgia.  

The Board recognizes that the February 2006, May 2012, and September 2013 VA examiners did not diagnose the Veteran with erythromelalgia.  Significantly, however, the Board has thoroughly reviewed the record and has given full consideration to 38 C.F.R. § 4.7 (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned) and 38 C.F.R. § 3.102 (when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the veteran).

Applying the Veteran's symptoms to the criteria under Diagnostic Code 7119 the Board finds that the Veteran's symptoms more nearly approximates the 100 percent rating throughout the appeal period.  The evidence of record establishes that the Veteran's erythromelalgia restricts most routine activities and causes redness to his lower extremities.

Of further significance to the Board, the Veteran's competent and credible statements that show chronic pain in his right lower extremities and an inability to walk.  

In this case, the Board finds that the peripheral vascular disease, as exhibited by the Veteran throughout the current appeal, indicates serious and severe symptoms of erythromelalgia, thereby warranting a 100 percent rating for this disability. Accordingly, and based on this evidentiary posture, the Board finds that the Veteran's service-connected peripheral vascular disease of the right lower extremity is manifested by symptoms that more nearly approximate a 100 percent rating and thus is warranted pursuant to Diagnostic Code 7119.

C.  Additional Considerations

Consideration has been given regarding whether the schedular rating is inadequate for these disabilities, requiring that the RO refer the claims to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014). 

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).
The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected lumbar spine disability has been productive of pain, unfavorable ankylosis, flare-ups and radiculopathy (discussed below).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  His service-connected peripheral vascular disease of the right lower extremity has manifested by symptoms of burning and redness in the hands and feet.   These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 7119.  In short, there is nothing exceptional or unusual about the Veteran's disabilities.

For example, the Veteran's lumbar spine disability diagnostic codes in the rating schedule correspond to disabilities of the spine that provide disability ratings on the basis of limitation of motion and incapacitating episodes.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Moreover, the Veteran's radicular symptoms are contemplated by Diagnostic Code 8520 that takes into account nerve impairment.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the schedular rating criteria reasonably describe the Veteran's disability picture.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran has already been granted entitlement to a 100 percent rating for a TDIU throughout the appeal period.  See Green v West, 11 Vet. App. 472 , 276 (1998) (holding that, if a 100 percent schedular rating is granted, a veteran is not also entitled to TDIU for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that, while no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation).  Therefore, further consideration of a TDIU is not warranted.

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b) (2014), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 497, 495-96 (1997).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person is competent to testify to pain and visible flatness of his feet). 

Lay evidence may serve to support a claim for service connection by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran seeks service connection for chronic bronchitis, which he contends is related to Agent Orange exposure while stationed in the Republic of Vietnam.  See e.g., Veteran's claim dated May 2005.

Specifically, he claims that he was exposed to Agent Orange when he was stationed in Pleiku, Vietnam.  The Board observes that in December 2002, the RO granted the Veteran's claim of diabetes mellitus based on his service inside Vietnam and his exposure to Agent Orange.  Indeed, the Board can find no information in the claims file that calls into question the Veteran's statements about his Agent Orange exposure while serving in Vietnam.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of exposure to Agent Orange.  Therefore, the Board concludes that the Veteran's description of Agent Orange exposure while serving in Vietnam during his period of service is credible; thus, in-service Agent Orange exposure is conceded to this extent.  

The Veteran's STRs show that he was treated for bronchitis in December 1961 and January 1973.  A June 1978 report of medical history shows no complaints, treatment, or diagnosis of chronic bronchitis.

A May 1984 post-service treatment record is the earliest evidence that the Veteran sought treatment for his bronchitis.  Post-service treatment records show continuous treatment for his bronchitis.  See ,e.g., VA progress note dated September 1999, VA treatment record dated October 2005.   It is undisputed that the Veteran is currently diagnosed with bronchitis.  See, e.g., VA examination report dated October 2013.

Thus, the only question at issue in this case is whether there is sufficient competent evidence of a medical nexus between his current chronic bronchitis and his military service, to include his conceded in-service exposure to Agent Orange.

The Veteran has submitted multiple statements indicating that his chronic bronchitis is a result of his Agent Orange exposure during his military service.  See, e.g., Veteran's statements dated August 2011. 

The Veteran was afforded a VA examination in May 2012.  The Veteran reported that he has had a history of bronchitis since 1969 with subsequent pneumonia occurring over the past ten years.  He has been on continuous oxygen for the last twelve years.  The Veteran was diagnosed with chronic obstructive pulmonary disease (COPD), asthma, and chronic bronchitis.  The VA examiner opined that it is not likely that the Veteran's bronchitis is related to his military service.  The VA examiner reasoned that a December 1961 STR shows that he was treated for acute bronchitis, which is a viral illness that usually resolves without sequelae.  The examiner noted that the June 1978 retirement history report shows that the Veteran denied asthma, shortness of breath, or chronic cough.  The examiner also noted that the Veteran's reported in-service diagnosis is inconsistent with the evidence of record.  The examiner also notes that the Veteran reports symptoms since service; however, a diagnosis cannot be made based solely on a lay person's statement, a medical evaluation is necessary to rule out other causes.  The examiner also noted that the Veteran's multiple respiratory problems did not occur until many years after service.  The examiner emphasized that a 1985 private treatment report shows that the Veteran noted a history of one pack of tobacco for thirty years is contrary to other reported history given by that Veteran, in which he denied tobacco use.  The examiner documented that chronic asthmatic bronchitis is one of the main conditions that make up COPD and risk factors of COPD include exposure to tobacco smoke.

The Veteran was afforded a second VA examination in October 2013.  The VA examiner indicated that he reviewed the Veteran's claims files and opined that the Veteran's chronic bronchitis is less likely than not related to his military service.  He explained that while a December 1961 STR shows that the Veteran was treated for acute bronchitis, it was related to viral syndrome.  The examiner noted the Veteran's reported symptomology is a natural history of chronic bronchitis.  The examiner also noted that the Veteran does not have any evidence of acute bronchitis as his white blood count was negative for evidence of viral or bacterial inflammation.  Moreover, Agent Orange exposure in Vietnam has not been deemed as a risk factor for chronic bronchitis.  The examiner emphasized medical literature has proven that the number one risk factor is tobacco use and the Veteran has a thirty-five year history of tobacco use.

The Board finds that the May 2012 and October 2013 VA examination reports are highly probative.  The VA examination reports are based upon thorough review of the record as well as thoughtful analysis.  Specifically, the October 2013 VA examiner explained his negative nexus opinion as to why the Veteran's in-service exposure to Agent Orange is not related to his chronic bronchitis.  The VA examiners indicated that they considered the Veteran's STRs, VA and private treatment records when rendering their opinions.  Furthermore, the VA examiners indicated that they relied upon the Veteran's medical records, clinical experience, and medical research in rendering their opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board finds that the treatment records fail to note any conditions associated with Agent Orange exposure and no physician has stated or indicated that the Veteran's chronic bronchitis is due to Agent Orange exposure or otherwise related to active service.  There is simply nothing in the record to indicate a medical nexus between his chronic bronchitis, exposure to Agent Orange, or his military service.  The Board further observes that the Veteran's contentions in support of his service connection claim are not supported by the May 2012 and October 2013 VA examiners, who specifically considered his lay assertions and any such inferences contained in the record.  The Board finds the May 2012 and October 2013 VA examination reports are more probative than the Veteran's statements.  The examiners are medical professional and were able to review the overall record, including the Veteran's history and opinions.  

Additionally, the Board observes the Veteran's contentions that his chronic bronchitis since service.  The Board finds that he is competent to report having certain observable symptoms such as a cough or sore throat since service.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, supra; Layno at 469; see also Cartwright, supra.  However, his contentions are contradicted by his medical records and the findings of the VA examiners in May 2012 and October 2013, who specifically evaluated the Veteran and considered his treatment records.  

The Board finds persuasive that the Veteran's treatment records show that he was first treated for chronic bronchitis years after separation from service, in 1984.  The fact remains that there is no objective evidence of any treatment for bronchitis prior to 1984.  Further, the claims file contains no competent evidence associating the Veteran's currently diagnosed chronic bronchitis to his active duty military service.  Moreover, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be medical evidence that relates a current condition to that symptomatology.  See Savage, supra.  Critically, the fact that the Veteran has contended that he has had chronic bronchitis since service does not alone support a grant of service connection for chronic bronchitis his active military service based on continuity of symptomatology.  Thus, there is no medical evidence to support the Veteran's contentions of chronic bronchitis on a continuous basis following service.  

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise. Considering the overall evidence, including the STRs, post-service medical evidence, the May 2012 and October 2012 VA examination reports, and the  Veteran's statements, the Board finds that the negative evidence is more persuasive and of greater probative value.  In conclusion, the preponderance of the evidence is against the Veteran's claim.  Thus, the benefit-of-the-doubt rule is not applicable to the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


























	(CONTINUED ON NEXT PAGE)


ORDER

Prior to November 2, 2014, entitlement to an increased disability rating greater than 40 percent for the service-connected lumbar spine disability is denied. 

From November 3, 2014, an increased disability rating of 50 percent, but no higher, for the service-connected lumbar spine disability is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Since May 16, 2012, entitlement to a separate 20 percent disability rating for radiculopathy of the right lower extremity is granted.

Since May 16, 2012, entitlement to a separate 20 percent disability rating for radiculopathy of the left lower extremity is granted.

Entitlement to a separate disability rating for erectile dysfunction is granted.

Entitlement to a separate disability rating for bladder dysfunction is granted.

Entitlement to a separate disability rating for bowel dysfunction is granted.

An increased disability rating of 100 percent for the service-connected peripheral vascular disease of the right lower extremity is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to service connection for chronic bronchitis is denied.  


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


